SUMMARY ORDER

Plaintiff-Counter-Defendant-Appellant International Business Machines Corporation appeals from Chief Judge Preska’s denial of its motion for a preliminary injunction to enforce two noncompetition agreements.
After conducting a four-day evidentiary hearing, the district court issued a sixty-two page decision setting forth detailed findings of fact and conclusions of law. International Bus. Machs. Corp. v. Visentin, No. 11 Civ. 399, 2011 WL 672025 (S.D.N.Y. Feb.16, 2011).
This Court reviews the district court’s denial of a preliminary injunction for abuse of discretion. Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir.2007). Questions of fact are reviewed *54for clear error and questions of law are considered de novo. Id.
We conclude, for substantially the reasons set forth in the district court’s thoughtful and well-reasoned opinion, that the district court did not abuse its discretion. Accordingly, the judgment of the district court is AFFIRMED.